Whatever may have been the disregard of the provisions of the act in question, it is certain that the voters were not and could not have been misled. They were well advised as to when the special election would be held for the creation of the district and its purpose.
In Groom v. Port of Bellingham, 189 Wn. 445, *Page 562 65 P.2d 1060, not cited or discussed by the majority, we said:
"An election will not be declared invalid for any irregularities when it appears that the result of the election was an intelligent expression of the popular will, . . ."
and,
"The vote was such, as compared with the votes upon other propositions, as to indicate an intelligent and well-informed expression of the popular will."
The concession that "a board of county commissioners has the same power to correct its records that a court has" is correct and concedes everything.
Richardson v. Ostlund, 168 Wn. 638, 13 P.2d 2, attempted to be distinguished by the majority, involved an eminent domain proceeding, the highest form of seizure of property known to the law, where we held that the proceedings for a county road were not invalidated by failure to record the resolution of the board of county commissioners declaring their intention and a public necessity where it was in writing duly signed and filed and was recorded eighteen days thereafter, was a sufficient compliance with Rem. Comp. Stat., § 4072 and Rem. 1927 Sup., § 6447-1, requiring the recording of all proceedings and entry of the resolution in their minutes.
Great stress is made in the prevailing opinion on the emergency declaration attached to the 1931 act, which is of small importance in considering this matter. All the emergency clause did was to declare the act necessary for the immediate preservation of the public health, peace and safety, but it prescribes no different procedure than was prescribed in the original law of 1929.
It is clear that the writ should be denied and the trial court affirmed.
BLAKE, J., concurs with HOLCOMB, J. *Page 563